Exhibit DATAMEG CORPORATION OPTION AGREEMENT This Option Agreement dated January 1, 2007 (the "Agreement") sets forth the terms under which, NAME: Dan Ference, a QoVox Corporation employee, (the "Subscriber"), in consideration of his services rendered or to be rendered as more fully described in “Vesting” to Datameg Corporation, a Delaware corporation (the "Company") or to QoVox Corporation (“QoVox”), Datameg Corporation's wholly owned subsidiary, is granted options to purchase shares of the Company's Common Stock. WHEREAS, the Company has engaged the subscriber to perform certain services in connection with QoVox operations pursuant to an Employment Agreement dated January 1, 2007 (the “Employment Agreement”); NOW THEREFORE, in connection therewith, the parties set forth hereafter their understanding and agreement: THIS AGEEMENT DOES NOT CONSTITUTE AN OFFER (A) BY ANYONE IN ANY JURISDICTION IN WHICH THE COMPANY IS NOT QUALIFIED TO MAKE SUCH AN OFFER; (B) TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH AN OFFER; OR (C) IN ANY JURISDICTION IN WHICH SUCH AN OFFER WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION OF THE SECURITIES DEFINED BELOW. THE OPTIONS AND THE SHARES OF THE COMPANY'S COMMON STOCK SUBJECT TO SUCH OPTIONS, SOMETIMES REFERRED TO HEREIN AS THE "SECURITIES", HAVE NOT BEEN REGISTERED UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY STATES, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON CERTAIN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISION (THE "COMMISSION") AND NO REGULATORY BODY HAS PASSED UPON OR ENDORSED THE ACCURACY, ADEQUACY OR COMPLETENESS OF THIS AGREEMENT OR THE SHARES. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. SUBSCRIBERS MUST RELY ON THEIR OWN EXAMINATION OF THIS AGREEMENT AND AVAILABLE INFORMATION CONCERNING THE OFFERING, INCLUDING THE MERITS OF, AND RISKS INVOLVED IN ACQUIRING THE SECURITIES. THE SECURITIES CANNOT BE SOLD UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE ACT AND UNDER APPLICABLE STATE SECURITIES LAW OR WHERE EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. By executing this Agreement, the Subscriber acknowledges, accepts, and agrees to be bound by all the terms contained in this Agreement. Grant of Options: In consideration of the above, the Company grants to the Subscriber the option to purchase Six Million Two Hundred Fifty Thousand (6,250,000) shares of the Company's Common Stock (the "Shares") for the Option Price set forth below and in accordance with the terms and conditions of this Agreement. Option Price: The exercise purchase price of the Shares subject to the Options shall be: $0.06/share. Vesting: Option vesting shall be as follows: Six Million Two Hundred Fifty Thousand (6,250,000) options shall vest upon execution of the Employment Agreement, of even date herewith. Subscription Procedure and Consideration for Shares: The Subscriber hereby subscribes for the Options in consideration for the Subscriber's services to the Company, as described above. Concurrent with execution of this Agreement, Subscriber shall execute and deliver to the Company a copy of this Agreement. Manner of Exercise: The Options or any portions of the Options shall be exercised only in accordance to the provisions of this Agreement. The person exercising the Options shall give to the Company a written notice that shall (a) state the number of Shares with respect to which the Options are being exercised; and (b) specify a date (other than Saturday, Sunday or legal holiday) not more than ten days after the date of such written notice, as the date on which the Shares will be purchased. Such tender and conveyance shall take place at the principal office of the Company during ordinary business hours, or at such other hour and place agreed upon by the Company and the person or persons exercising the Option. On the date specified in such written notice, the Company shall accept payment for the Shares being purchased in cash, by bank or certified check, by wire transfer, or by such other means as may be approved by the Company, and shall deliver to the person or persons exercising the Options in exchange therefore an appropriate certificate or certificates for fully paid non-assessable shares or undertake to deliver certificates within a reasonable period of time. In the event of any failure to take up and pay for the number of Shares specified in such written notice on the date set forth therein (or on the extended date as provided above), the right to exercise the Options shall terminate with respect to such number of Shares, but shall continue with respect to the remaining Shares covered by the Options and not yet acquired pursuant thereto. The person who exercises the Option shall warrant to the Company that, at the time of such exercise, such person is acquiring his or her Option Shares for investment and not with a view to, or for, or in connection with, the distribution of any such Shares, and shall make such other representations, warranties, acknowledgements and affirmations, if any, as the Company may require. In such event, the person acquiring such Shares shall be bound by the provisions of an appropriate legend, which shall be endorsed upon the certificate(s) evidencing his or her Shares issued pursuant to such exercise.
